United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2259
                        ___________________________

                                    Ivan T. Page

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Erica McDowell, Therapist, Missouri Department of Corrections, In Her Official
   and Individual Capacity; Julie Motley, Director, MOSOP, In Her Official and
  Individual Capacity; Mariann Atwell, Director, Rehabilitative Services, In Her
 Official and Individual Capacity; Al Luebbers, Warden, Farmington Correctional
Center, In His Official and Individual Capacity; Lynn Calcote, In Her Official and
 Individual Capacity; Tom Villmer, Warden, Farmington Correctional Center, In
 His Official and Individual Capacity; Lindell Edmonds, MOSOP, In His Official
and Individual Capacity; Elaine Dix, MOSOP, In Her Official and Individual Capacity

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: February 25, 2014
                             Filed: February 28, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Missouri inmate Ivan Page appeals the district
court’s1 adverse summary judgment decisions in favor of Julie Motley,2 and he
appeals the district court’s adverse rulings on certain motions he filed in the district
court. Also pending are motions for appointment of counsel he filed in this court.

       Upon careful review, we conclude that the district court did not err in its
summary judgment decisions, in which the court concluded, inter alia, that Page’s due
process, retaliation, and ex post facto claims failed as a matter of law. See Green v.
Dormire, 691 F.3d 917, 921 (8th Cir. 2012) (summary judgment decision is reviewed
de novo); Adams v. Agniel, 405 F.3d 643, 645 (8th Cir. 2005) (per curiam) (inmate
does not have constitutionally protected liberty interest in possibility of parole, and
this court has held that Missouri parole statutes create no liberty interest under state
law in parole board’s discretionary decisions); Clark v. Long, 255 F.3d 555, 559 (8th
Cir. 2001) (in order to establish violation of constitutional rights under § 1983,
plaintiff must prove that defendant’s unconstitutional action was cause in fact of
plaintiff’s injury). Furthermore, upon careful review of the district court’s orders
disposing of Page’s motions, we find no basis for reversal. See, e.g., Ahlberg v.
Chrysler Corp., 481 F.3d 630, 637 (8th Cir. 2007) (discovery rulings are reviewed for
gross abuse of discretion); Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996) (trial court
has broad discretion to decide whether both plaintiff and court will benefit from
appointment of counsel). We thus affirm under 8th Cir. R. 47B. In addition, we deny
Page’s pending motions for appointment of counsel.
                           __________________________


      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, now retired, to whom the case was referred for final
disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
        In Page’s original complaint, he named numerous other individuals, all of
whom were dismissed preservice, pursuant to 28 U.S.C. § 1915(e)(2)(B). He does not
challenge their dismissal in his appellate brief. See Jasperson v. Purolator Courier
Corp., 765 F.2d 736, 740 (8th Cir. 1985) (party’s failure to raise or discuss issue in
brief is deemed to be abandonment of that issue).

                                          -2-